Case 15-18883        Doc 30     Filed 10/05/18     Entered 10/05/18 11:48:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-18883
         Richard L Lorenz
         Karen L Lorenz
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/29/2015.

         2) The plan was confirmed on 07/24/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/06/2016.

         5) The case was completed on 06/29/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $10,067.85.

         10) Amount of unsecured claims discharged without payment: $43,728.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-18883       Doc 30      Filed 10/05/18    Entered 10/05/18 11:48:15                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $7,297.86
         Less amount refunded to debtor                         $107.38

 NET RECEIPTS:                                                                                    $7,190.48


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $359.03
     Other                                                                  $55.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,414.03

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY SPV I LLC              Unsecured         808.00        808.45           808.45          80.85       0.00
 CITY OF AURORA                 Unsecured         477.62           NA               NA            0.00       0.00
 COMMONWEALTH EDISON            Unsecured         571.47           NA               NA            0.00       0.00
 COMMONWEALTH EDISON            Unsecured         136.68           NA               NA            0.00       0.00
 COMMONWEALTH EDISON            Unsecured         190.04           NA               NA            0.00       0.00
 CREDIT ONE BANK                Unsecured         754.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK             Unsecured         775.00           NA               NA            0.00       0.00
 FOX METRO WATER RECLAMATION Unsecured            182.47           NA               NA            0.00       0.00
 HALSTED FINANCIAL SERVICES LLC Unsecured         857.14           NA               NA            0.00       0.00
 MIDLAND CREDIT MANAGEMENT      Unsecured         838.56           NA               NA            0.00       0.00
 MIDLAND FUNDING/CREDIT ONE BA Unsecured          930.00           NA               NA            0.00       0.00
 MIDLAND FUNDING LLC/BLATT HAS Unsecured       1,954.10            NA               NA            0.00       0.00
 NICOR                          Unsecured         412.84           NA               NA            0.00       0.00
 NORTHLAND GROUP                Unsecured      1,748.45            NA               NA            0.00       0.00
 PATHOLOGY ASSOCIATES OF AUROR Unsecured           25.30           NA               NA            0.00       0.00
 PATHOLOGY ASSOCIATES OF AUROR Unsecured           54.05           NA               NA            0.00       0.00
 PATHOLOGY ASSOCIATES OF AUROR Unsecured           56.36           NA               NA            0.00       0.00
 PENNERO ASSOCIATES FINANCIAL Unsecured           808.45           NA               NA            0.00       0.00
 RUSH COPLEY                    Unsecured         146.10           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured      8,222.67            NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured      2,836.44            NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured      5,804.83            NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured      7,892.79            NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured      3,754.56            NA               NA            0.00       0.00
 RUSH COPLEY MEMORIAL HOSPITAL Unsecured          146.10           NA               NA            0.00       0.00
 STELLAR RECOVERY               Unsecured         315.55           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-18883      Doc 30    Filed 10/05/18        Entered 10/05/18 11:48:15                   Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim         Principal        Int.
 Name                                Class   Scheduled        Asserted      Allowed          Paid           Paid
 STELLAR RECOVERY INC            Unsecured          96.00             NA           NA              0.00         0.00
 ASSET ACCEPTANCE/CAPITAL ONE    Unsecured      1,915.00              NA           NA              0.00         0.00
 ASSOCIATED BANK/BRUCK LAW OFF   Unsecured         245.99             NA           NA              0.00         0.00
 BANK OF AMERICA                 Unsecured         800.00             NA           NA              0.00         0.00
 TITLE MAX OF ILLINOIS           Secured        2,500.00         2,500.00     2,500.00        2,500.00       189.79
 TITLE MAX OF ILLINOIS           Unsecured            NA            58.06        58.06             5.81         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                 Interest
                                                             Allowed                Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                    $0.00
       Mortgage Arrearage                                       $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                              $2,500.00          $2,500.00                  $189.79
       All Other Secured                                        $0.00              $0.00                    $0.00
 TOTAL SECURED:                                             $2,500.00          $2,500.00                  $189.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                  $0.00                $0.00
        Domestic Support Ongoing                                $0.00                  $0.00                $0.00
        All Other Priority                                      $0.00                  $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                  $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $866.51                  $86.66                $0.00


 Disbursements:

        Expenses of Administration                               $4,414.03
        Disbursements to Creditors                               $2,776.45

 TOTAL DISBURSEMENTS :                                                                             $7,190.48




UST Form 101-13-FR-S (9/1/2009)
Case 15-18883        Doc 30      Filed 10/05/18     Entered 10/05/18 11:48:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/04/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
